Citation Nr: 1035232	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disability.

2. Entitlement to service connection for right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1982 to 
December 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Most recently, 
the Board remanded the claims in July 2009 to provide an 
appropriate VA examination.  The record is unclear as to whether 
the necessary development has been completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The record is unclear as to whether the Veteran was informed 
about his VA examination scheduled for October 5, 2009.  

The Board remanded the claims in July 2009 to afford the Veteran 
a VA examination.  The Veteran failed to report for the scheduled 
examination.  The RO/AMC Supplemental Statement of the Case, 
dated June 2010, continued the denial of the claims and 
referenced a September 11, 2009 letter informing the Veteran that 
he was scheduled for an examination.  The September 11, 2009 
letter informed the Veteran that a VA medical center would 
contact him to schedule an examination.  The claims file does not 
include evidence that a VA medical center contacted him with the 
details of when and where his examination would take place.  

In this instance, the RO/AMC must attempt to schedule another VA 
examination for the Veteran's claimed right knee and lumbar spine 
disabilities.  All correspondence between the VA and the Veteran 
must be documented and included with the claims file.  It is 
crucial that the record shows that the Veteran received notice 
about the time and place of any scheduled examination.    

Accordingly, the case is REMANDED for the following action:

1. Reschedule the Veteran for a VA 
examination for his right knee and lumbar 
spine.  Ensure that the claims file includes 
a record that the Veteran was informed of the 
time and place of the scheduled examination.  

2. For the examination, the Veteran's claims 
folder, including a copy of this remand, 
should be available to the examiner(s) and 
reviewed in conjunction with the examination.  
The examiner must interview the Veteran 
regarding his medical history and current 
symptoms.  A clinical examination will be 
performed with all appropriate tests and 
studies.  Then, the examiner(s) should 
provide an opinion(s) as to whether it is 
more or less likely that the Veteran's right 
knee disability and lumbar spine disabilities 
first manifested, were aggravated by or are 
in any way related to his active military 
service.  Reasons and bases for all opinions 
expressed should be provided in the 
examiner's report.  The opinion should 
reference the Veteran's documented medical 
history, to include his service treatment 
records, as well as the Veteran's assertions 
regarding his symptomatology.

3.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


